Title: To George Washington from Major General Stirling, 7 January 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Baskingridge [N.J.] January 7th 1780
          
          About a month ago I deposited with Colonel Hamilton some papers for your Excellency’s perusal relative to One James O Hara, taken up at Easton for passing Counterfeit Continental Money, both in this State & Pensilvania, a large quantity of which he brought out of New york. as I was fearfull the Magistrates would enlarge him on Bail, I desired Colonel Hooper to retain him as a Military prisoner, having sufficient Evidence in my hands to Convict him as a Spy from the Enemy, what has Since been done with him I know not. about the Same time I had a Caleb Swesey and two others Apprehend[ed] as accomplises of Ohara, they were

examined before two Magistrates at Morris Town, and Sufficient appeared Against Swesey to retain him both as Civil and Military prisoner, and as such was Committed to Morris Town Goal; the other two were admitted to Bail. a few day’s ago I had information of One Richard Heyden being within a few Miles of Camp. this fellow is a Notorious Villian, has Communicated with the Enemy every Since their first Arrival in this State, has been twice apprehended as a Spy & as often brook Goal and Escaped to the Enemy; he is the person who Supplyed Ohara with the Counterfeit Money, and I have great reason to belive that he was employed at new york as one of the Grand Agents for Vending and Circulating the Counterfeit paper Money. I sent an Officer with small detachment of the Militia who were well acquainted with the Country to take him, he was apprehended and sent by Justice Young to Morris Town Goal to be held in Irons. Yet I am this Morning informed that some Magistrate at Morris Town had Bailed both Heyden and Swesey, on the Security of men of Caracters almost as infamous as themselves: thus giveing these Villians a licence to go into every part of the Camp or State with impunity, and an other oppertunity of going to the Enemy whenever they are furnished with any intelligence they think worth Communicating to them. Both in a Civil and Military light I Esteem this Affair of the Utmost importance, and if it is Vigorously prosecuted in both lines, I do not doubt it will discover the whole Scheme of Counterfeiting the Continental Money and its Circulators in more States than one; and may give us a Clue that will detect the whole train of Spies and Intelligenceors that we have among us. at any rate I think the three Capital one’s, OHara, Swesie, & Heyden should be Secured beyond a possibility of Escapeing, their Crimes are unbailable, and they should be remanded to prison. how to get the Civil Engine to Act with Vigour on this occasion I know not, but I belive the most Effectual way will be for your Excellency to write to Governor Livingston, he can appoint a Special Commission to prosecute this Matter immediately, and if your Excellency chuses in the Mean-time to have them Secured as Military prisoners I think I can find Men to be Confided in, who know their haunts, and will lay perdue for them.
          I would have waited on your Excellency on this Occasion, but the extreme Cold weather and difficulty of traveling prevents my Venturing Abroad. Lady Stirling Joins her most respectfull

Compliments to your self & Mrs Washington with your Excellency’s Most Obedient Humble Servt.
        